Citation Nr: 0111815	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as due to asbestos exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vision loss.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claims for service connection for a 
respiratory disorder claimed as due to asbestos exposure, 
hearing loss, tinnitus, vision loss, and a right knee 
disability.


REMAND

The veteran is seeking service connection for a respiratory 
disorder, hearing loss, tinnitus, vision loss, and a right 
knee disability.  He contends that he was exposed to asbestos 
in military ships and in Quonset huts while he was in 
service, and that his current respiratory disorder developed 
as a result of that exposure.  He contends that he was 
exposed to noise, particularly from aircraft engines, during 
service, and that he sustained hearing loss and developed 
tinnitus as a result of that exposure.  He contends that he 
was exposed to bright sunlight during service, and that he 
developed problems with his vision as a result of that 
exposure.  Finally, he contends that he fell while working on 
an airplane during service, and sustained a fracture of his 
right knee.  He reports that he has an ongoing disability 
residual to that injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  In the case of certain chronic 
diseases, including arthritis, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2000).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current 
hearing disability by submitting evidence 
that the current disability is causally 
related to service.

5 Vet. App. at 160.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, a 
remand is required because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
which would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In addition to the actions that are necessary on remand to 
ensure general compliance with the Veterans Claims Assistance 
Act of 2000, the evidence associated with the veteran's 
claims file points to specific areas in which evidence should 
be developed to assist in substantiating the veteran's 
claims.  With regard to the veteran's respiratory disorder 
claim, the veteran has reported that he worked installing and 
stripping asbestos during service.  He has also reported that 
he worked for railroads from 1958 to 1983.  The veteran has 
reported that during those years he received treatment 
periodically for respiratory symptoms through the Missouri 
Pacific Railroad Hospital Association.  He has reported that 
between 1984 and 1995 he received treatment for respiratory 
problems through Kaiser Permanente.  Records of that 
treatment are not associated with the veteran's claims file.  
Those records should be sought on remand.  Physicians have 
indicated that x-rays of the veteran's chest show evidence of 
infiltrating substances related to occupational exposures.  
In one report, a physician indicated that the x-ray findings 
were consistent with both asbestosis and silicosis.  In order 
to clarify the veteran's current condition and its likely 
etiology, the veteran should undergo a VA medical 
examination, and the examiner should be asked to provide an 
opinion as to the likely etiology of each current respiratory 
disorder.

The veteran has reported that his hearing loss and tinnitus 
began during service, when he was exposed to noise from 
aircraft engines.  His service medical records do not provide 
evidence of hearing loss or tinnitus at that time.  In 
January 1997, the veteran underwent audiological testing at 
the VA Medical Center (VAMC) in Kansas City, Missouri.  The 
veteran reported that he had had tinnitus for more than 
twenty years.  He reported that he had been exposed to noise 
from 27 years of employment with railroads, and from 
aircraft.  The audiological testing performed in 1997 
indicated that the veteran had bilateral hearing loss.  In 
1954, the veteran filed a request for VA medical treatment 
for fullness and pain in his ears.  In 1998, the veteran 
reported that he had been treated at a VA facility in 1954 
for an ear infection.  Records of that treatment should be 
obtained.  Also in 1998, the veteran reported that the 
Missouri Pacific Railroad Hospital Association had determined 
in 1958 that he had hearing loss.  As noted above, records of 
treatment of the veteran by that organization should be 
obtained.  As the veteran has reported noise exposure both 
during and after service, the RO should schedule the veteran 
for a new VA audiological examination, and the examiner 
should be asked to express an opinion regarding the likely 
etiology of the veteran's current hearing loss and tinnitus.

The veteran's service medical records do not provide evidence 
of visual impairment.  VA and private medical records reflect 
treatment of the veteran in the 1990s for macular 
degeneration of his eyes, and scotomata in both eyes, with 
impaired vision.  The veteran has reported that he received 
treatment for difficulty seeing beginning in the early 1980s.  
He indicated that he was seen at that time by Dr. Ziemanski 
with the Missouri Pacific Railroad Hospital Association.  
Those records are to be sought on remand.  In the course of 
VA treatment in 1998, the veteran reported that he had begun 
to have trouble seeing in about 1973.  He also reported that 
he had begun to have trouble seeing while he was in service.  
In June 1998, the veteran's sister wrote that in February 
1949, after he returned home from service, the veteran had 
had difficulty seeing.  In 1998 and 1999, the veteran 
asserted that his bilateral disorder had been caused by 
exposure to sunlight during service.  The veteran should 
undergo a VA examination of his eyes, and the examiner should 
provide an opinion as to the likely etiology of the veteran's 
current eye disorder.

The veteran asserts that he fell and injured his right knee 
during service.  His service medical records contain a single 
notation, dated in 1948, of complaints involving the left 
leg, but no record of any problem involving the right lower 
extremity.  Private medical records show treatment in the 
1990s for right knee arthritis.  As the claims file lacks 
evidence documenting a right knee disorder prior to the 
1990s, the veteran should be given the opportunity to submit 
evidence supporting his assertion that he sustained a right 
knee injury during service.  Such evidence might include, but 
need not be limited to, records of medical treatment for a 
right knee disorder during service and during the years 
following service, and statements from persons who knew the 
veteran during or soon after service.  In addition to such 
evidence regarding his claimed right knee disorder, the 
veteran has the right to submit additional evidence and 
argument on any of the matters that the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
waivers, the RO should obtain records of 
medical treatment of the veteran through 
the Missouri Pacific Railroad Hospital 
Association from 1958 to 1983, and 
through Kaiser Permanente from 1984 to 
1995.

2.  The RO should obtain records of VA 
medical treatment of the veteran in 1954.

3.  The RO should inform the veteran that 
he may submit evidence supporting his 
assertion that he sustained a right knee 
injury during service, and continued to 
have a right knee disability through the 
present.  Such evidence might include, 
but need not be limited to, records of 
medical treatment for a right knee 
disorder during service and during the 
years following service, and statements 
from persons who knew the veteran during 
or soon after service.

4.  The RO should schedule the veteran 
for a VA medical examination to determine 
the nature and likely etiology of any 
current respiratory disorder.  The 
veteran's claims file and a copy of these 
remand instructions should be reviewed by 
the examiner prior to the examination.  
The examiner should be asked to provide 
diagnoses for all current respiratory 
disorders.  The examiner should provide 
an opinion as to the likely cause of each 
disorder, with particular attention to 
whether any disorder is attributable to 
any infiltrating substance.

5.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the likely etiology of the 
veteran's current hearing loss and 
tinnitus.  The veteran's claims file and 
a copy of these remand instructions 
should be reviewed by the examiner prior 
to the examination.  After considering 
the veteran's history of noise exposure, 
the examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current hearing loss and tinnitus 
developed as a result of noise exposure 
during his military service.

6.  The RO should schedule the veteran 
for a VA ophthalmological examination to 
determine the nature and likely etiology 
of the veteran's current bilateral eye 
disorder.  The veteran's claims file and 
a copy of these remand instructions 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
provide a diagnosis of the veteran's 
current eye disorder.  After considering 
the history provided by the veteran and 
his records, the examiner should be asked 
to provide an opinion as to the likely 
etiology of the veteran's current 
bilateral eye disorder.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



